    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 1 of 8 PageID #: 1




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

AGCS MARINE INSURANCE COMPANY, §
as subrogee of Schneider Electric USA, Inc. §
                                            §
vs.                                         §                          CIVIL ACTION NO. ______________
                                            §
C R TRANSPORT, INC. and                     §                          JURY DEMAND
ACS MANUFACTURING, INC.                     §

                                    PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Plaintiff AGCS Marine Insurance Company as subrogee of Schneider

Electric USA, Inc., complaining of Defendants C R Transport, Inc. and ACS Manufacturing,

Inc., and files this its Original Complaint and in support thereof would respectfully show unto

the Court as follows:

                                                        THE PARTIES

          1.        Plaintiff, AGCS Marine Insurance Company (“AGCS”), as subrogee of Schneider

Electric USA, Inc., is an insurance company domiciled in Cook County, State of Illinois. At all

times material herein, AGCS had in force and effect an insurance policy insuring Schneider

Electric USA, Inc.

          2.        AGCS’s insured, Schneider Electric USA, Inc., is a Delaware corporation with its

principal place of business at One Boston Place, Ste. 2700, Boston, MA 02108.

          3.        Defendant C R Transport, Inc. (“CR Transport”) is a Nevada corporation with its

principal place of business located at 1630 S. Broadway St., Coal City, Illinois 60416-9718. At

all times material hereto, Defendant CR Transport was engaged as a common carrier of goods




PLAINTIFF’S ORIGINAL COMPLAINT                                                                      Page 1
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 2 of 8 PageID #: 2




and involved in the transport of such goods on an interstate basis. Defendant CR Transport may

be served by serving its registered agent for service:

                                                    C R Transport, Inc.
                                           c/o registered agent, Gary M. Fuller
                                             100 W. Liberty Street, Ste. 800
                                                     Reno, NV 89501

          4.        Defendant ACS Manufacturing, Inc. (“ACS”) is a Texas corporation with its

principal place of business located at 1601 Commerce Blvd., Denison, Texas 75020. Defendant

ACS may be served by serving its registered agent for service:

                                                 ACS Manufacturing, Inc.
                                            c/o registered agent, Dan V. Knox
                                                  1601 Commerce Blvd.
                                                  Denison, Texas 75020

                                            JURISDICTION AND VENUE

          5.        Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C.A.

Sect. 1131 and 28 U.S.C.A. Sect. 1337 as this action relates to the loss of property during

shipment in interstate commerce and is therefore governed by the provisions of the Interstate

Commerce Act, 49 U.S.C.A. Sect. 14706, et. seq. (otherwise known as “The Carmack

Amendment”).

          6.        Venue is properly laid in this district pursuant to the provisions of 28 U.S.C.A.

Sect. 1391 because a substantial part of the events giving rise to the occurrence made the basis of

this claim occurred within a county located within this judicial district.

                            FACTUAL BACKGROUND AND ALLEGATIONS

          7.        Plaintiff’s Insured, Schneider Electric, entered into a Purchase Order contract

dated May 21, 2018 with Defendant ACS Manufacturing, Inc. to construct a switchgear cabinet,

to be built at ACS’ location in Rojo, Mexico, and then shipped to ACS in Denison, Texas where


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 2
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 3 of 8 PageID #: 3




Schneider Electric provided additional various components to ACS for installation into the

switchgear assembly (“Switchgear Enclosure Assembly”) by ACS once in Denison, Texas.

          8.        The Purchase Order included, among other things, pre-paid freight, packaging and

wrapping the enclosure by Defendant ACS.                               ACS engaged CR Transport to transport the

Switchgear Enclosure Assembly to 13085 Worthington Rd., New Albany, Ohio 43054. The

Defendants, through their respective agents, contractors, subcontractors and/or employees

accepted and agreed to deliver the Switchgear Enclosure Assembly.

          9.        Upon information and belief, the Switchgear Enclosure Assembly was tendered to

CR Transport in Denison, Texas on or about December 14, 2018.

          10.       ACS estimated the delivery would arrive for unloading at its destination on

December 21, 2018 and based upon this information arrangements were made to book a crane

for offloading the truck on this date.

          11.       CR Transport failed to secure the necessary permits for highway travel to its final

destination in New Albany, Ohio and the freight ended up sitting for approximately four weeks,

exposed to the weather, in Florence, Kentucky.

          12.       On December 19, 2018, ACS disclosed to the crane company that CR Transport

was experiencing a permit issue with Ohio DOT and that permits would not be issued until

December 21, 2018 at best. Ohio DOT had sent requests to CR Transport for additional

information on 3 separate occasions between December 6 and 18, 2018.

          13.       The crane company ultimately directed the removal of the crane since the

shipment would not arrive as intended on December 21, 2018 and it was determined the earliest

delivery was now January 4, 2019. The Switchgear ended up sitting in storage in Florence,

Kentucky.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                           Page 3
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 4 of 8 PageID #: 4




          14.       On or about January 2, 2019, ACS reported that the route survey required by Ohio

DOT was rejected and the crane was again cancelled for January 4, 2019. Ohio DOT permits

were issued on or about January 9, 2019 and arrangements were finalized for police escorts.

          15.       The shipment was ultimately delivered to the site on January 13, 2019 and

eventually off-loaded from the trailer on January 16, 2019.

          16.       Upon arrival in New Albany, OH, ice was discovered inside the Switchgear

Enclosure Assembly unit, indicating a condensing level of moisture which caused damage,

including rust and corrosion. Schneider Electric was forced to make repairs and replace sensitive

electronic components on site prior to delivery to the end user due to the uncertainty of the

components’ long term reliability.

          17.       Following the loss, Schneider Electric tendered a claim to AGCS for the

significant damage to its equipment as a result of this incident. Pursuant to the terms of the

insurance policy, AGCS has issued payments exceeding $270,000.00.

          18.       At no time has Plaintiff been compensated by Defendants for the damages

incurred as a result of the damage to the Switchgear Enclosure Assembly despite demands made

therefore. Defendants have refused and continue to refuse to pay Plaintiff’s damages.

          19.       As a result of the foregoing , AGCS is legally, contractually and/or equitably

subrogated to the rights of its insured, Schneider Electric, and brings this claim against the

Defendants to recover all amounts paid or to be paid as a result of the above-described accident.

As part of this action, AGCS also seeks any deductible incurred by its insured Schneider Electric

as a result of this loss.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 4
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 5 of 8 PageID #: 5




                                      COUNT I: BREACH OF CONTRACT

          20.       Plaintiff incorporates the preceding paragraphs herein by reference.

          21.       The Defendants constructed and/or received the Switchgear Enclosure Assembly

in good order and condition, and contracted and agreed to perform the transportation, storage and

delivery of the Switchgear Enclosure Assembly in accordance with the aforementioned

agreements in the same good order and condition.

          22.       The Switchgear Enclosure Assembly was damaged due to Defendants’ failure to

comply with the terms and agreements made for the protection, storage and care of the cargo

entrusted to Defendants’ possession, or the possession of its agents, employees and/or servants.

          23.       As a result of Defendants’ breach of contract, the Plaintiff has sustained damages

in an amount in excess of $270,000.00.

                 COUNT II: BREACH OF CONTRACT AND OF DUTIES UNDER
                              THE ICC TERMINATION ACT

           24.      Plaintiff incorporates the preceding paragraphs herein by reference.

           25.      The Defendants were or acted as carriers of cargo in interstate transportation for

hire within the meaning of the ICC Termination Act, as enacted and amended in this country as

49 U.S.C. § 10101 et seq., and breached their duties under said Act and under the contract of

carriage entered into by them pursuant to the ICC Termination Act.

           26.      As a result of Defendants’ breach of contract and duties under the ICC

Termination Act, the Plaintiff’s insured sustained damages in an amount in excess of

$270,000.00.

                   COUNT III: BREACH OF CONTRACT AND DUTIES UNDER
                               THE CARMACK AMENDMENT

          27.       Plaintiff incorporates the preceding paragraphs herein by reference.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 5
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 6 of 8 PageID #: 6




          28.       At all times relevant hereto, the Defendants ACS and CR Transport owed a duty

to Plaintiff and Plaintiff’s Insured to properly arrange, ship, transport, store and deliver the

equipment in good order and in the condition in which it was originally shipped pursuant to their

obligations under the Purchase Order and as a common carrier of goods for hire under 49

U.S.C.A. § 14076, otherwise known as “The Carmack Amendment.” The Carmack Amendment

provides as follows:

                    1.0     A carrier providing transportation or service … shall issue
                    a receipt or bill of lading for property it receives for transportation
                    … that carrier and any other carrier that delivers the property and
                    is providing transportation or service … are liable to the person
                    entitled to recover under the receipt or bill of lading. The liability
                    imposed under this paragraph is for the actual loss or injury to the
                    property caused by (A) the receiving carrier, (B) the delivery
                    carrier or (C) another carrier …

          29.       Notwithstanding said duties and in breach thereof, Defendants ACS and CR

Transport did not properly arrange, ship, transport, store or deliver the equipment in the same

good order and condition as originally shipped and as required under the Purchase Order and the

Carmack Amendment.

          30.       The damage to the equipment at issue was not the result of any inherent nature of

the goods, nor of any Act of God, nor the acts of a public enemy, the shipper or public authority.

          31.       As a direct and proximate result of the Defendants’ breach of their duties,

Defendants failed to make delivery of the aforementioned shipment in the same good order and

condition as when originally constructed and/or received for shipment.

          32.       Schneider Electric and/or its insurer AGCS issued notice of this claim to ACS and

CR Transport within 9 months of the incident and has formally demanded that it reimburse all

amounts that have been or will be paid as a result of this loss.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 6
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 7 of 8 PageID #: 7




          33.       By reason of the foregoing, Plaintiff and Plaintiff’s Insured sustained damages in

an amount in excess of $270,000.00.

                        COUNT IV: BREACH OF BAILMENT OBLIGATIONS

          34.       The foregoing paragraphs are incorporated by reference as fully set forth herein.

          35.       The Defendants were acting as bailees of Plaintiff’s Insured’s merchandise or

otherwise had a duty to care for the aforementioned merchandise at the time it was damaged. The

Defendants thereby warranted and had a legal duty to safely keep, care for and deliver the

merchandise in the same condition as when entrusted to them, and to perform their services with

reasonable care and in a non-negligent and workmanlike manner.

          36.       The Defendants breached those obligations and negligently failed to store, handle,

secure and deliver the Switchgear Enclosure Assembly to its destination.

          37.       By reason of the foregoing, the Plaintiff and Plaintiff’s Insured sustained damages

in an amount in excess of $270,000.00.

                                              COUNT V: NEGLIGENCE

          38.       The foregoing paragraphs are incorporated by reference as fully set forth herein.

          39.       The Defendants were acting as bailees and/or carriers, or otherwise had a duty to

care for the Switchgear Enclosure Assembly at the time it was damaged and to have properly

wrapped it prior to shipping.

          40.       The Defendants acted negligently, recklessly, carelessly and/or engaged in

misconduct in that the Defendants, their agents and/or employees knowingly, negligently and/or

recklessly failed to ensure that the Switchgear Enclosure Assembly was adequately wrapped,

stored, kept, confined, guarded, secured and/or protected to prevent any loss or damage. By




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 7
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
    Case 4:21-cv-00044-ALM Document 1 Filed 01/15/21 Page 8 of 8 PageID #: 8




reason of the foregoing, the Plaintiff and Plaintiff’s Insured sustained damages in an amount in

excess of $270,000.00.

                                                       JURY DEMAND

          41.       Plaintiff demands that this Court empanel a lawful jury to hear the case.

                                                            PRAYER

          For these reasons, Plaintiff asks for judgment against the Defendants for economic

damages to the equipment insured by Plaintiff, pre-judgment and post-judgment interest, costs of

suit, and all other relief as this Court may order and deem appropriate.

                                                              Respectfully submitted,

                                                              COZEN O’CONNOR


                                                               /s/ Aaron G. Koury
                                                              AARON G. KOURY
                                                              SBN: 24037816
                                                              1717 Main Street, Suite 3100
                                                              Dallas, TX 75201
                                                              Telephone: (214) 462-3038
                                                              Facsimile: (214) 462-3299
                                                              Email: akoury@cozen.com

                                                              JASON S. SCHULZE
                                                              SBN: 00797394 / FBN: 26005
                                                              LyondellBasell Tower
                                                              1221 McKinney Street, Suite 2900
                                                              Houston, TX 77010
                                                              jschulze@cozen.com
                                                              Phone: 832.214.3916
                                                              Fax: 832.214.3905

                                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 8
Z:\099994 Schneider Electric\Original Complaint with Jury Demand.doc
